Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1035
                        Lower Tribunal No. 19-2418
                           ________________


                           O.R.S., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Dawn
Denaro, Judge.

       Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Special
Assistant Public Defender, and Rachel E. Bolshin and Carla V. Llaneza,
Certified Legal Interns, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2